Exhibit 10.1




BIODEL INC.

EXECUTIVE EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of August 21, 2014 by
and between Biodel Inc., a Delaware corporation (the “Company”), and Gary G.
Gemignani, an individual (“you”) (and, together, “Parties”).

NOW THEREFORE, in consideration of your acceptance of employment, the Parties
agree to be bound by the terms contained in this Agreement as follows:

1.

Engagement.  Effective September 15, 2014 (the “Effective Date”), the Company
will employ you as Chief Financial Officer (“CFO”) of the Company.  You will
report directly to the President and Chief Executive Officer (“CEO”). You will
have the responsibilities, duties and authorities the CEO or Board of Directors
specify from time to time, which will generally be commensurate with those of
chief financial officers of entities of similar size and character to the
Company. These responsibilities may include serving as an officer and director
of subsidiaries of the Company.  

2.

Cash and Incentive Compensation.

(a)

Base Salary. During your employment hereunder, you will receive a base salary at
a monthly rate of $27,500, annualizing to $330,000 (the “Base Salary”).  The
Board will review your Base Salary for increase (but not for decrease) no less
frequently than annually.  If increased, the increased Base Salary will become
the Base Salary for all purposes of this Agreement and will not thereafter be
decreased without your written consent, which may be withheld for any reason or
no reason.

(b)

Incentive Bonus.  Upon meeting the applicable performance criteria established
by the Compensation Committee of the Board (the “Compensation Committee”) in its
sole discretion, you will be eligible to receive an annual incentive bonus (the
“Annual Bonus”) for a given fiscal year of the Company targeted at an amount
equal to 35% of your Base Salary in effect at the Effective Date or, for
subsequent years, at the beginning of such fiscal year (the “Target Bonus”).
 The Annual Bonus, if any, will be paid when other executives receive their
bonuses under comparable arrangements but, in any event, no later than March 15
of the year following the fiscal year with respect to which it is earned.  The
applicable performance criteria for each fiscal year of the Company shall be
determined by the Compensation Committee no later than 90 days after the
commencement of that fiscal year.  

(c)

Equity Awards.  On or as soon as administratively practicable following the
Effective Date, the Company will grant you stock options for 160,000 shares of
the Company’s common stock.  The grant will be in the form of an incentive stock
option to the extent permitted by the tax laws and of a nonqualified stock
option for the remainder, with the exercise or “strike” price of such stock
options being equal to the fair market value of the underlying shares of common
stock on the date of grant.  The options will be granted under the Company’s
2010 Stock Incentive Plan as Amended and Restated, as in effect on the Effective
Date (the “2010 Plan”).  Assuming continued employment, the options will vest
over four years, one-quarter on the first anniversary




--------------------------------------------------------------------------------




of the date of grant, and one-quarter thereafter on the second, third and fourth
anniversaries, and otherwise will contain the Company’s customary terms and
conditions for such grant, except as modified by this Agreement.  You will be
eligible for grants of options or other equity compensation in future years, all
at the discretion of the Compensation Committee (with ratification by the
Board).  

3.

Employee Benefits.

(a)

Employee Welfare and Retirement Plans. You will, to the extent eligible, be
entitled to participate at a level commensurate with your position in all
employee welfare benefit and retirement plans and programs the Company provides
to its executives in accordance with the terms thereof as in effect from time to
time.

(b)

Business Expenses. Upon submission of appropriate documentation in accordance
with Company policies, the Company will promptly pay, or reimburse you for, all
reasonable business expenses that you incur in performing your duties under this
Agreement, including travel, entertainment, professional dues and subscriptions,
as long as such expenses are reimbursable under the Company’s policies.  Any
payments or expenses provided in this Section 3(b) will be paid in accordance
with Section 5(c).

(c)

Vacation.  You will be entitled to vacation each calendar year that will accrue
ratably monthly, or otherwise in accordance with the standard written policies
of the Company with regard to executives, to be taken at such times as you shall
reasonably determine.

(d)

Attorneys Fees.  The Company will pay up to $3,000 for you to obtain legal
services in connection with reviewing this Agreement for execution.  The payment
provided in this Section 3(d) will be paid in accordance with Section 5(c).

4.

Termination of Employment.

(a)

General.  You are employed as an at-will employee, whose employment may be
terminated by you or the Company at any time, with or without cause.  Subject in
each case to the provisions of this Section 4 and the other provisions of this
Agreement relating to our respective rights and obligations upon termination of
your employment, nothing in this Agreement interferes with or limits in any way
the Company’s right to terminate your employment at any time, for any reason or
no reason, with or without notice, and nothing in this Agreement confers on you
any right to continue in the Company’s employ. If your employment ceases for any
or no reason, you (or your estate, as applicable) will be entitled to receive
(in addition to any compensation and benefits you are entitled to receive under
Section 4(b) below): (i) any earned but unpaid Base Salary and, to the extent
consistent with general Company policy, accrued but unused vacation through and
including the date of termination of your employment to be paid in accordance
with the Company’s regular payroll practices and with applicable law but no
later than the next regularly scheduled pay period, (ii) any earned but unpaid
Annual Bonus for the fiscal year preceding the fiscal year in which your
employment ends, to be paid on the date such Annual Bonus otherwise would have
been paid if your employment had continued, (iii) unreimbursed business expenses
in accordance with the Company’s policies for which expenses you have provided
appropriate documentation, and (iv) any amounts or benefits to which you are
then entitled under the terms of the benefit plans then sponsored by the Company
in accordance with their terms (and not accelerated to the extent acceleration
does not satisfy Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A” of the “Code”)). Notwithstanding




- 2 -




--------------------------------------------------------------------------------




any other provision in this Agreement to the contrary, you will be entitled to
severance, if any, solely through the terms of this Section 4, unless another
written Board-approved agreement between you and the Company, or other
Board-approved arrangement, expressly provides otherwise.

(b)

Termination Without Cause, Resignation for Good Reason.  If, during the
Employment Period, the Company terminates your employment without Cause (defined
below), or you resign from the Company for Good Reason (defined below), the
Company will pay to you the following, subject to compliance with Section
4(b)(iv):

(i)

Cash Severance.    The Company will pay to you in cash an amount equal to the
sum of twelve (12) months of your then-current Base Salary.  Such cash will
subsequently increase to eighteen (18) months of your then-current Base Salary,
plus one and a half times the amount of your target Annual Bonus for the fiscal
year of the Company in which you are terminated if your termination without
Cause or resignation for Good Reason occurs within 12 months following a Change
in Control, subject to the release required under Section 4(b)(iv). For the
purpose of this Agreement, “Change in Control” means a Change in Control Event
(as defined under Section 10(c) of the 2010 Plan and taking into account the
restrictions in Section 10(d) of the 2010 Plan).

(ii)

Benefits.  Subject to compliance with Section 4(b)(iv), if you are eligible and
elect to continue receiving group medical insurance under the continuation
coverage rules known as COBRA, the Company will continue to pay the share of the
premium for such coverage that it pays for active and similarly-situated
employees who receive the same type of coverage until the earlier of (i) the end
of the 12th month after your employment ends or (ii) the date your COBRA
continuation coverage expires.

 

(iii)

Equity Compensation.  In addition to the compensation and benefits described in
Section 4(b)(i) and (ii) above and subject to the release required under Section
4(b)(iv), any outstanding equity compensation awards will fully and immediately
vest with respect to any amounts that would have vested if you had remained
employed for an additional 12 months and, as applicable, become exercisable,
provided that the Board will have the right to suspend exercises or sales with
respect to such equity compensation pending satisfaction of the release
requirement, and provided further that the vesting will not accelerate the
distribution of shares underlying equity awards if such acceleration would
trigger taxation under Section 409A(a)(1)(B).  The acceleration by 12 months
will subsequently increase to full vesting if your termination without Cause or
resignation for Good Reason occurs within 12 months following a Change in
Control, subject to the release required under Section 4(b)(iv).  The treatment
in this Section 4(b)(iii) applies notwithstanding any contrary provisions in the
2010 Plan or any award agreement, provided that you will be entitled to any more
favorable treatment provided to you under the terms of the plans or agreements.
 

(iv)

Release.  To receive any severance benefits provided for under this Agreement,
other than those set forth in Section 4(a), you must deliver to the Company an
executed general release of claims in a customary form provided by the Company,
provided, that in no event shall the release purport to release claims to the
compensation




- 3 -




--------------------------------------------------------------------------------




described in Section 4(a) and (b) and, if applicable, Section 2(d) or other
continuing rights under this Agreement.

(c)

Termination for Cause, Voluntary Resignation Without Good Reason.

(i)

General.    If, during the Employment Period, the Company terminates your
employment for Cause (defined below), or you voluntarily resign from your
employment other than for Good Reason (defined below), you will be entitled only
to the payments described in Section 4(a) (excluding, on a termination for
Cause, clause (ii) of Section 4(a)). You will have no further right to receive
any other compensation or benefits after such termination or resignation of
employment, except as determined in accordance with the terms of the employee
benefit plans or programs of the Company or as required by law.

(ii)

Definitions.

(I)

Cause.  For purposes of this Agreement, “Cause” means termination of your
employment because of (i) fraud, (ii) material misrepresentation not including
any exercise of business judgment in good faith relating to the performance of
your duties to the Company, (iii) material instances of theft or embezzlement of
assets of the Company; (iv) your conviction, or plea of guilty or nolo
contendere to any felony; (v) material failure to follow the Company’s conduct
and ethics policies that have been provided or made available to you; (vi) your
material breach of this Agreement; and/or (vii) your continued failure to
attempt in good faith to perform your duties as reasonably assigned by the
Board.  Before terminating your employment for Cause under clauses (ii), (iii),
(v), (vi), or (vii) above, the Company will specify in writing to you the nature
of the act, omission, refusal, or failure that it deems to constitute Cause and,
unless such circumstances are impossible to correct, give you 30 days after you
receive such notice to correct the situation (and thus avoid termination for
Cause), unless the Board agrees to further extend the time for correction.




(II)

Good Reason.  For purposes of this Agreement, “Good Reason” means, the
occurrence, without your prior written consent, of any of the following events:
 (i) any material diminution in your authority, duties or responsibilities with
the Company; (ii) a breach by the Company of any material provision of this
Agreement; or (iii) the Company’s requiring you to perform your principal
services primarily in a geographic area more than 35 miles from the Company’s
principal headquarters, as that may change from time to time, unless the place
of required performance is closer to your then principal residence than it was
the prior place of required performance.  No resignation for Good Reason for
which any severance benefits will become payable under Section 6(b) will be
effective unless (x) you have given written notice to the Company of your
intention to terminate your employment for Good Reason, describing the grounds
for such action, no later than 90 days after the first occurrence of such
circumstances, (y) you have provided the Company with at least 30 days in which
to cure the circumstances, and (z) if the Company is not successful in curing
the circumstance, you end your employment within six months after the initial
occurrence.




- 4 -




--------------------------------------------------------------------------------




(d)

Death or Disability. Your employment hereunder will terminate immediately upon
your death or Disability.  “Disability” shall mean your inability, due to a
physical or mental disability, for a period of 180 days (unless a reasonable
extension is appropriate as a reasonable accommodation), whether or not
consecutive, during any 360 day period, to perform the essential functions of
your position, with or without a reasonable accommodation.  A determination of
disability shall be made by a physician satisfactory to both you and the
Company; provided that if you and the Company do not agree on a physician, you
and the Company shall each select a physician and these two together shall
select a third physician, whose determination as to disability shall be binding
on all parties.  Employment termination under this subsection is not covered by
Section 4(b).

(e)

Further Effect of Termination on Board and Officer Positions. If your employment
ends for any reason, you agree that you will cease immediately to hold any and
all officer or director positions you then have with the Company or any
affiliate, absent a contrary direction from the Board (which may include either
a request to continue such service or a direction to cease serving upon notice),
except to the extent that you reasonably and in good faith determine that
ceasing to serve as a director or officer would breach your fiduciary duties to
the Company or such affiliate. You hereby irrevocably appoint the Company to be
your attorney to execute any documents and do anything in your name to effect
your ceasing to serve as a director and officer of the Company and any
affiliate, should you fail to resign following a request from the Board to do
so. A written notification signed by a director or duly authorized officer of
the Company that any instrument, document or act falls within the authority
conferred by this subsection will be conclusive evidence that it does so. The
Company will prepare any documents, pay any filing fees, and bear any other
expenses related to this section.

5.

Effect of Section 409A of the Code.




(a)

Six Month Delay.  If and to the extent any portion of any payment, compensation
or other benefit provided to you in connection with your employment termination
is determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A and you are a specified employee as defined in Section
409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination you hereby agree that you are bound, such
portion of the payment, compensation or other benefit shall not be paid before
the earlier of (i) the expiration of the six month period measured from the date
of your “separation from service” (as determined under Section 409A) or (ii) the
tenth day following the date of your death following such separation from
service (the “New Payment Date”).  The aggregate of any payments that otherwise
would have been paid to you during the period between the date of separation
from service and the New Payment Date shall be paid to you in a lump sum in the
first payroll period beginning after such New Payment Date, and any remaining
payments will be paid on their original schedule.  Payments subject to the
foregoing up to six month delay will bear interest for the period they are
delayed at the Wall Street Journal prime rate based on the interest rate in
effect on the date of employment termination, compounded monthly and paid in the
first payroll period beginning after the New Payment Date.

(b)

General 409A Principles.  For the purposes of determining when amounts otherwise
payable on account of your termination of employment under this Agreement will
be paid, which amounts become due because of your termination of employment,
“termination of employment” or words of similar import, as used in this
Agreement, shall be construed as the date




- 5 -




--------------------------------------------------------------------------------




that you first incur a “separation from service” for purposes of Section 409A on
or following termination of employment.  For purposes of this Agreement, each
amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A or are paid
in a manner covered by Treas. Reg. Section 1.409A-1(b)(9)(iii) will not be
treated as deferred compensation unless applicable law requires otherwise.
 Neither the Company nor you will have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.  This Agreement is intended to comply
with the provisions of Section 409A and this Agreement will, to the extent
practicable, be construed in accordance therewith.  Terms defined in this
Agreement will have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A.  In any event, the Company
makes no representations or warranty and will have no liability to you or any
other person, other than with respect to payments made by the Company in
violation of the provisions of this Agreement, if any provisions of or payments
under this Agreement are determined to constitute deferred compensation subject
to Code Section 409A but not to satisfy the conditions of that section.

(c)

Expense Timing.  Payments with respect to reimbursements of expenses will be
made in the ordinary course and, in any case, on or before the last day of the
calendar year following the calendar year in which the relevant expense is
incurred.  The amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, and the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

6.

Confidentiality, Disclosure, and Assignment

(a)

Confidentiality.  Except as may be required by law, you will not, during or
after the Employment Period, publish, disclose, or utilize in any manner any
Confidential Information obtained while employed by the Company other than on
behalf of the Company. If your employment with the Company ends, you will not,
without the Company’s prior written consent, retain or take away any drawing,
writing or other record in any form containing any Confidential Information.
 For purposes of this Agreement, “Confidential Information” means information or
material of the Company that is not generally available to or used by others
unaffiliated with the Company, or the utility or value of which is not generally
known, whether or not the underlying details are in the public domain,
including:

(i)

information or material relating to the Company and its business as conducted or
anticipated to be conducted; business plans; operations; past, current or
anticipated products, services, or software; customers or prospective customers;
strategic partners and/or collaborators, price lists and all other pricing
information; licensing arrangements; research, engineering, development,
manufacturing, purchasing, accounting, or marketing activities;

(ii)

information or material relating to the Company’s inventions, improvements,
discoveries, "know-how," technological developments, or unpublished writings or
other works of authorship, or to the materials, apparatus, processes, formulae,




- 6 -




--------------------------------------------------------------------------------




plans or methods used in the development, manufacture or marketing of the
Company’s products or services;

(iii)

information on or material relating to the Company that when received is marked
as "proprietary," "private," or "confidential”;

(iv)

the Company’s trade secrets;

(v)

information or material relating to the Company and its databases, modules,
products, programs, product improvements, product enhancements and/or
developments, designs, specifications, processes, methods, techniques,
operations, projects, plans, chemical compounds, chemical or biological
materials, engineering data, clinical or technological data, research data,
financial data, personnel data, and other confidential agreements or documents
(including, but not limited to, clinical trial protocols and unpublished patent
applications); and

(vi)

any similar information of the type described above that the Company obtained
from another party and that the Company treats as or designates as being
proprietary, private or confidential, whether or not owned or developed by the
Company.

Notwithstanding the foregoing, "Confidential Information" does not include any
information that is properly published or in the public domain; provided,
however, that information that is published by or with your aid outside the
scope of employment or contrary to the requirements of this Agreement will not
be considered to have been properly published, and therefore will not be in the
public domain for purposes of this Agreement.

(b)

Business Conduct and Ethics.  During your employment with the Company, you will
not engage in any activity that you are or should have been aware is
substantially likely to materially conflict with the Company’s best interests,
and you will comply in all respects with the Company’s policies and guidelines
pertaining to business conduct and ethics.

(c)

Disclosure. You will disclose promptly in writing to the Company all inventions,
discoveries, software, writings and other works of authorship that you created,
made, conceived, discovered, reduced to practice or wrote jointly or singly on
Company time or on your own time during your employment with the Company
(“Developments”), provided that the invention, improvement, discovery, software,
writing or other work of authorship is capable of being used by the Company in
its business, and all such inventions, improvements, discoveries, software,
writings and other works of authorship shall belong solely to the Company.

(d)

Current Assignments.  You agree to assign and do hereby assign to the Company
(or any person or entity the Company designates) all your right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications.  However, this
subsection does not apply to Developments that do not relate to the business or
research and development conducted or planned to be conducted by the Company at
the time such Development is created, made, conceived or reduced to practice and
that are made and conceived by you not during normal working hours, not on the
Company’s premises and not using the Company’s tools, devices, equipment or
Confidential Information.  You understand that,




- 7 -




--------------------------------------------------------------------------------




to the extent this Agreement shall be construed in accordance with the laws of
any state that precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this subsection shall be
interpreted not to apply to any invention that a court rules and/or the Company
agrees falls within such classes.  You also hereby waive all claims to moral
rights in any Developments.

(e)

Instruments of Assignment.  You will sign and execute all instruments of
assignment and other papers to evidence vestiture of your entire right, title
and interest in such inventions, improvements, discoveries, software, writings
or other works of authorship in the Company, at the Company’s reasonable request
and expense, and you will do all acts and sign all instruments of assignment and
other papers the Company may reasonably request relating to applications for
patents, patents, copyrights, and the enforcement and protection thereof. You
further agree that if the Company is unable, after reasonable effort, to secure
your signature on any such papers, any executive officer of the Company will be
entitled to execute any such papers as your agent and attorney-in-fact, and you
hereby irrevocably designate and appoint each executive officer of the Company
as your agent and attorney-in-fact to execute any such papers on your behalf,
and to take any and all actions as the Company may reasonably deem necessary or
desirable in order to protect its rights and interests in any Development, under
the conditions described in this sentence.  If you are needed, at any time, to
give testimony, evidence, or opinions in any litigation or proceeding involving
any patents or copyrights or applications for patents or copyrights, both
domestic and foreign, relating to inventions, improvements, discoveries,
software, writings or other works of authorship you conceived, developed or
reduced to practice, you hereby agree to do so, and if your employment ends, the
Company will pay you at an hourly rate mutually agreeable to the Company and
you, plus reasonable traveling or other expenses, subject to Section 7(c).

(f)

Government Obligations.  You acknowledge that the Company from time to time may
have agreements with other persons or with the United States Government, or
agencies thereof, that impose obligations or restrictions on the Company
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work.  You agree to be bound by all
such obligations and restrictions that are made known to you and to take all
action reasonably necessary to discharge the obligations of the Company under
such agreements.

(g)

Additional Post-Employment Provisions.  When your employment ends, you must (x)
cease and not thereafter commence use of any Confidential Information or
intellectual property (including any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) if such
property is owned or used by the Company and not otherwise licensed to you; (y)
immediately destroy, delete, or return to the Company, at the Company’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in your possession or
control (including any of the foregoing stored or located in your office, home,
laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company,
except that you may retain only those portions of any personal notes, notebooks
and diaries that do not contain Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which you are or become aware to the extent
such information is in your possession or control.  Notwithstanding anything
elsewhere to the contrary, you may retain (and not destroy)




- 8 -




--------------------------------------------------------------------------------




(x) information showing your compensation or relating to reimbursement of
expenses that you reasonably believe are necessary for tax purposes and (y)
copies of plans, programs, policies and arrangements of, or other agreements
with, the Company addressing your compensation or employment or termination
thereof.

(h)

Survival.  The obligations of this Section 6 (other than Section 6(b)) will
survive the expiration or termination of this Agreement and your employment.

7.

Noncompetition and Nonsolicitation.

(a)

General.  The Parties recognize and agree that (a) you are becoming a senior
executive of the Company, (b) you have received, and will in the future receive,
substantial amounts of the Company’s Confidential Information, (c) the Company's
business is conducted on a worldwide basis, and (d) provision for noncompetition
and nonsolicitation obligations by you is critical to the Company's continued
economic well-being and protection of the Company's Confidential Information. In
light of these considerations, this Section 7 sets forth the terms and
conditions of your obligations of noncompetition and nonsolicitation during and
subsequent to the termination of this Agreement and/or the cessation of your
employment for any reason.

(b)

Noncompetition.

(i)

Unless the Company waives or limits the obligation in accordance with Section
9(b)(ii), you agree that during employment and for (i) a period of 12 months
following your cessation of employment, if you are terminated by the Company
without Cause, or you resign for Good Reason (and the Company provides the
benefits to which you are entitled under Section 4(b)); or (ii) a period of 18
months following your cessation of employment, if your are terminated by the
Company without Cause, or you resign for Good reason within 12 months following
a Change in Control (and the Company provides the benefits to which you are
entitled under Section 4(b)); or (iii) a period of 6 months following your
cessation of employment if you resign without Good Reason; (iv) or a period of
12 months you are terminated by the Company for Cause (the “Noncompete Period”),
you will not directly or indirectly, alone or as a owner, principal, joint
venturer, partner, shareholder, member, equityholder, officer, director,
manager, agent, consultant, contractor or employee of any other firm or entity,
provide the same or similar services as you provided to the Company to any
business that competes with any part of the Company's (or any of its
subsidiaries’) business as and wherever conducted by the Company as of the date
of such termination of employment.  For purposes of this clause (i),
"equityholder" does not include the passive, beneficial ownership of less than
5% of the combined voting power of all issued and outstanding voting securities
of a publicly held corporation whose stock is traded on a major stock exchange.
 Also for purposes of this clause (i), "the Company's business" includes
business conducted by the Company or its affiliates and any partnership or joint
venture in which the Company or its affiliates is a partner or joint venturer.
 The Noncompete Period will be further extended by any period of time during
which you are in violation of Section 7(b) or (c).

(ii)

At its sole option the Company may, by written notice to you at any time within
the Noncompete Period, waive or limit the time and/or geographic area in which
you cannot engage in competitive activity.

(c)

Nonsolicitation of Employees and Consultants.  During your employment and during
the Noncompete Period, you will not, directly or indirectly, individually or on
behalf




- 9 -




--------------------------------------------------------------------------------




of any individual or entity, (a) solicit for hire or retention, retain, hire or
offer to hire or retain as an employee, contractor or consultant or engage or
offer to engage the services of any individual or entity who you are aware is
then employed by or who provides services to the Company, including those who
ceased to be employed or provide services within six months before the date of
proposed hiring or engagement (to the extent, in the case of any consultant,
such engagement would require the consultant to materially diminish or otherwise
limit his, her, or its services to the Company), or (b) solicit, aid or induce
any individual or entity who you are aware is then employed by or who provides
services to the Company, including those who ceased to be employed or provide
services within six months before the date of proposed hiring or engagement, to
reduce or terminate his, her, or its services to the Company and its
subsidiaries, to accept employment with, or render services to or with, any
individual or entity unaffiliated with the Company (provided that nothing in
this Section 7(c) prohibits you from, directly or indirectly, engaging in any
general, public solicitations, so long as your solicitation does not
specifically target any of the individuals or entities who were employed by or
who provided services to the Company during the period prohibited above).

(d)

Survival.  The obligations of this Section 7 survive the expiration or
termination of this Agreement and your employment.

8.

Enforcement.  The restrictions contained in Sections 6 and 7 are necessary for
the protection of the business and goodwill of the Company and you agree that
you consider them to be reasonable for such purpose.  You agree that any
material breach of Sections 6 and 7 is likely to cause the Company substantial
and irrevocable damage that is difficult to measure.  Therefore, in the event of
any such breach or threatened breach, you agree that the Company, in addition to
such other remedies as may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach and the
right to specific performance of the provisions of this Agreement and you hereby
waive the adequacy of a remedy at law as a defense to such relief and any
requirement of the Company to post a bond, and you will be deemed to have
expressly waived any rights you may have had to payments under Section 4(b).

9.

Indemnification.   In addition to any indemnification provided by the Company’s
organizational documents, the Company will enter into an indemnification
agreement with you as a director in the form used for other directors, provided,
that such indemnification agreement shall also indemnify you with respect to
your service as an officer of the Company.  This Section 9 will survive the
termination or expiration of this Agreement and your employment.

10.

Miscellaneous.

(a)

Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or three business
days following deposit in a United States Post Office, by certified mail,
postage prepaid, or one business day after it is sent for next-business day
delivery via a reputable nationwide overnight courier service in the case of
notice to the Company to its address set forth in the introductory paragraph
hereto and in the case of notice to you to the current address on file with the
Company.  Either Party may change the address to which notices are to be
delivered by giving notice of such change to the other Party in the manner set
forth in this Section 10(a).

(b)

No Mitigation.    You are not required to seek other employment or otherwise
mitigate the value of any severance benefits contemplated by this Agreement, nor
will




- 10 -




--------------------------------------------------------------------------------




any such benefits be reduced by any earnings or benefits that you may receive
from any other source.  Notwithstanding any other provision of this Agreement,
any sum or sums paid under this Agreement will be in lieu of any amounts to
which you may otherwise be entitled under the terms of any severance plan,
policy, program, agreement or other arrangement sponsored by the Company or an
affiliate of the Company.

(c)

Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT
BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT, RELATING
TO YOUR EMPLOYMENT, OR COVERED BY THE CONTEMPLATED RELEASE.    

(d)

Severability. Each provision of this Agreement must be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement,
including but not limited to Section 7, to be unenforceable because the
provision is excessively broad in scope, whether as to duration, activity,
geographic application, subject or otherwise, it will be construed, and the
court is authorized and requested hereby to construe the provision, by limiting
or reducing it to the extent legally permitted, so as to be enforceable to the
extent compatible with then applicable law to achieve the intent of the Parties.

(e)

Assignment. This Agreement will be binding upon and will inure to the benefit of
(i) your heirs, beneficiaries, executors and legal representatives upon your
death and (ii) any successor of the Company. Any such successor of the Company
will be treated as substituted for the Company under the terms of this Agreement
for all purposes. You specifically agree that any assignment may include rights
under the restrictive covenants of Sections 6 and 7.  As used herein,
“successor” will mean any person, firm, corporation or other business entity
that at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company and its subsidiaries.

None of your rights to receive any form of compensation payable under this
Agreement will be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon your death or as
provided in Section 10(j). Any attempted assignment, transfer, conveyance or
other disposition (other than as aforesaid) of any interest in your rights to
receive any form of compensation hereunder will be null and void; provided,
however, that notwithstanding the foregoing, you will be allowed to transfer
vested shares subject to stock options (other than incentive stock options
within the meaning of Section 422 of the Code)




- 11 -




--------------------------------------------------------------------------------




or the vested portion of other equity awards consistent with the rules for
transfers to “family members” as defined in Securities Act Form S-8. Any other
attempted assignment, transfer, conveyance or other disposition of any interest
in your rights to receive any form of compensation hereunder will be null and
void.

(f)

No Oral Modification, Waiver, Cancellation or Discharge. This Agreement may only
be amended, canceled or discharged or any obligations thereunder waived through
a writing signed by you and CEO.     

(g)

No Conflict of Interest.  You confirm that you have fully disclosed to the
Company, to the best of your knowledge, all circumstances under which you, your
immediate family and other persons who reside in your household have or may have
a conflict of interest with the Company.  You further agree to fully disclose to
the Company any such circumstances that might arise during your employment upon
your becoming aware of such circumstances.

(h)

Other Agreements.  You hereby represent that your performance of all the terms
of this Agreement and the performance of your duties as an employee of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by you in confidence or in
trust prior to your employment with the Company and that you will not disclose
to the Company or induce the Company to use any confidential or proprietary
information, knowledge or material belonging to any previous employer or others.
 You also represent that you are not a party to or subject to any restrictive
covenants, legal restrictions, policies, commitments or other agreements in
favor of any entity or person that would in any way preclude, inhibit, impair or
limit your ability to perform your obligations under this Agreement, including
noncompetition agreements or nonsolicitation agreements, and you further
represent that your performance of the duties and obligations under this
Agreement does not violate the terms of any agreement to which you are a party.
 You agree that you will not enter into any agreement or commitment or agree to
any policy that would prevent or hinder your performance of duties and
obligations under this Agreement.

(i)

Disclosure of this Agreement.  You acknowledge and agree that the Company may
provide others, including but not limited to customers of the Company and any of
your future employers or prospective business associates, with a copy of this
Agreement (or portions thereof) to highlight your continuing obligations to the
Company hereunder.

(j)

Survivorship. The respective rights and obligations of the Company and you
hereunder will survive any termination of your employment to the extent
necessary to the intended preservation of such rights and obligations.

(k)

Beneficiaries. You will be entitled, to the extent applicable law permits, to
select and change the beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder upon your death by giving the Company written
notice thereof in a manner consistent with the terms of any applicable plan
documents. If you die, severance then due or other amounts due hereunder will be
paid to your designated beneficiary or beneficiaries or, if none are designated
or none survive you, your estate.

(l)

Withholding. The Company will be entitled to withhold, or cause to be withheld,
any amount of federal, state, city or other withholding taxes or other amounts
either




- 12 -




--------------------------------------------------------------------------------




required by law or authorized by you with respect to payments made to you in
connection with your employment.

(m)

Company Policies.  References in this Agreement to Company policies and
procedures are to those policies and procedures in effect at the Effective Date,
as the Company may amend them from time to time upon reasonable notice to you.

(n)

Governing Law; Venue; Jurisdiction and Service of Process. This Agreement must
be construed, interpreted, and governed in accordance with the laws of
Connecticut without reference to rules relating to conflicts of law.  Any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement must be commenced only in a court of the State of
Connecticut (or, if appropriate, a federal court located within the State of
Connecticut), and the Company and you each consent to the jurisdiction of such a
court.  With respect to any such court action, the Parties hereto (a) submit to
the personal jurisdiction of such courts; (b) consent to service of process by
the means specified under Section 10(a); and (c) waive any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction, inconvenient forum, or service of process.

(o)

Entire Agreement. This Agreement and any documents referred to herein represent
the entire agreement of the Parties and will supersede any and all previous
contracts, arrangements or understandings between the Company and you.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and you have hereunto set your hand to be effective as of the date set forth
below.




 

 

BIODEL INC.

 

 

 

 

 

 

 

 

 

 

By:

 

Date

 

 

 

 

 

 

 

 

 

GARY G. GEMIGNANI

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 







- 13 -




--------------------------------------------------------------------------------


